Citation Nr: 1550399	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-15 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to eligibility for education benefits under the Montgomery GI Bill (MGIB, Chapter 30). 

(In a separate decision under the same docket number, the Board addresses the issue of entitlement to service connection for an acquired psychiatric disorder, including post-traumatic stress disorder (PTSD) and schizophrenia.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran had active duty service from January 1977 to January 1981 and from April 1981 to February 1991.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (though jurisdiction now lies with the Detroit, Michigan RO).  

On June 8, 2015, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing has been associated with the electronic file.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's Virtual VA and VBMS efolders to ensure a complete review of the evidence in this case.  

FINDING OF FACT

At the June 2015 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim of eligibility for education benefits under the Montgomery GI Bill.  

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of eligibility for education benefits under the Montgomery GI Bill have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b) (c) (2014).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue, or issues, in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2014).  

At his personal hearing in June 2015, the Veteran stated that he wished to formally withdraw the appeal of the claim of eligibility for education benefits under the Montgomery GI Bill.  As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal, and it is dismissed.  

ORDER

The appeal for entitlement to eligibility for education benefits under the Montgomery GI Bill (MGIB) is dismissed.  



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


